DETAILED ACTION
Applicant’s supplemental response filed 20 Sept. 2021 has been fully considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of a random forest species of machine learning classifier for predicting VITR, the species of generating the RNA transcript expression level of using a maximum likelihood estimation, and the species of a plurality of machine learning algorithms for outputting a gene classification of a convolution neural network, a recurrent neural network, and a latent dirichlet allocation in the reply filed on 20 Sept. 2021 is acknowledged.
Claims 8-11, 25, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 Sept. 2021.

Status of Claims
Claims 1-32 are pending.
Claims 8-11, 25, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1-7, 12-24, 26, and 28-32 are rejected.
Claims 1-2, 7, 12-13, and 18-23 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, U.S. Provisional App. No. 62/719,614, filed 18 Aug. 2018, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the claimed invention is 18 Aug. 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 Feb. 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because nucleic acid sequences that fall within the definitions of 37 CFR 1.821(a) appear in FIG. 5, FIG. 6, FIG. 7, FIG. 8, FIG. 9, FIG. 11, FIG. 12, FIG. 14, and FIG. 14 (Cont’d)1, but the Application does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above,  Applicant must also provide:
A CRF; and
A statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

Specific deficiency - Sequences appearing in FIG. 5, FIG. 6, FIG. 7, FIG. 8, FIG. 9, FIG. 11, FIG. 12, FIG. 14, and FIG. 14 (Cont’d)1 are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Drawings
The drawings were received on 28 Sept. 2020 are objected to for the following reasons:
FIG. 5, FIG. 6, FIG. 7, FIG. 8, FIG. 9, FIG. 11, FIG. 12, FIG. 14, and FIG. 14 (Cont’d)1 include nucleotide acid sequences that fall within the definitions of 37 CFR 1.821(a), but are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
FIG. 1 and 14 fail to comply with 37 C.F.R. 1.84(u)(1) because it includes labels FIG. 1A (Cont’d), FIG. 1B (Cont’d), FIG. 14 (Cont’d), FIG. 14 (Cont’d)1, and FIG. 14 (Cont’d)2. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. Accordingly, each partial view of FIG. 1 and FIG. 14 should be labeled FIG. 1A, FIG. 1B, FIG. 1C, FIG. 1D, and FIG. 1E and FIG. 14A, FIG. 14B, FIG. 14C, and FIG. 14D, respectively.

Specification
The amendments to the specification received 28 Feb. 2020 have been entered.

Claim Objections
Claims 1-2, 7, 12-13, and 18-23 are objected to because of the following informalities:  
Claim 1 recites “VITR” in line 21, but does not include the meaning of the abbreviation before reciting the abbreviation. To increase clarity, the claim should be amended to recite “variation in treatment response (VITR)” in line 21, where the abbreviation first appears.
Claims 1, 12, and 21 recite “….training a response prediction machine learning classifier….; using one or more parameters of the response prediction machine learning classifier…” in the last two limitations of the claims, which is a grammatical error and should include an “and” after the penultimate step of the claims to recite “…training a response prediction machine learning classifier….; and using one or more parameters…”.
Claims 2 and 13 recite “…compressing the list….; decompressing the list…”, which is a grammatical error and should include an “and” after the penultimate step of the claims to recite “…compressing the list…; and decompressing the list….”.
Claims 7 and 18 recite “…generating a random forest tree by creating a tree start node and for each terminal node of the random forest selecting a subset of features of interest…”, which is a grammatical error and should include commas around the phrase “for each terminal node of the random forest”, such that the claims recite “…by creating a tree start node and, for each terminal node of the random forest, selecting…”.
Claim 12 recites “…assembling one or more RNA transcripts….overlapping sequence of nucleotides creating a training set including…” in lines 9-12, which should include a semicolon between “nucleotides” and “creating”, such that the claim recites “…sequence of nucleotides; creating a training set…”.
Claim 19 recites “…matching a second plurality of the RNA reads….; assembling one or more RNA transcripts…” in the last two limitations of the claim, which is a grammatical error and should include an “and” after the penultimate step in the method to recite “…matching a second plurality….; and assembling one or more RNA transcripts…”.
Claim 20 recites “…whether the patient has a variation in treatment response (VITR); training a response prediction…” in lines 3-4, which should include a return following “(VITR);” such that the “training a response prediction” step begins on a new line.
Claim 20 recites “…creating a training set…; using one or more parameters…”, which is a grammatical error and should include an “and” after the penultimate step in the method to recite “…creating a training set…; and using one or more parameters…”.
Claim 21 recites “…creating a training set including the set of RNA expression levels for a plurality of patients…” in lines 8-10. To increase clarity that the training set is for a plurality of patients and includes the set of RNA expression level for the sample of the patient, the claim should be amended to include commas surrounding “including the set of RNA expression levels”, to recite “…creating a training set, including the set of RNA expression levels for the patient, for a plurality of patients…”.
Claim 22 recites “…training a response prediction machine learning classifier…; identifying a parameter…” in the last two limitations of the claim, which is a grammatical error and should include an “and” after the penultimate step in the method to recite “…training a response prediction machine learning classifier…; and identifying a parameter…”.

Claim 23 recites “generating a first, second and third plurality of RNA reads…” in line 4, and “generating RNA expression level likelihoods for the first, second and third plurality…” in line 17, which is a grammatical error and should include a comma after the penultimate member of each list to recite “generating a first, second, and third plurality…” in line 4 and “generating RNA expression level likelihoods for the first, second, and third plurality..” in line 17.
Appropriate correction is required.

Claim Interpretation
Claims 4 and 15 recite “...wherein the list of sequenced RNA reads is generated by next generation sequencing”. Independent claims 1 and 12, from which claims 4 and 15 depends, recite “providing a list of sequenced RNA reads…”, but does not require generating the sequence reads. Therefore, claims 4 and 15 are interpreted to recite a product by process limitation that serves to define the process in which the sequenced RNA reads were previously obtained, but a step of performing next generation sequencing is not required within the metes and bounds of the claim.
Claim 29 recites “…wherein assembling the classified unmatched RNA reads comprises one or more of exhaustive assembly…”. Applicant’s specification at para. [50] discloses that in exhausting matching approaches, RNA reads are compared in an all-against-all manner to identify overlapping sequencings. Accordingly, “exhaustive assembly” is interpreted to mean assembly in which each RNA read of the RNA reads is compared to every other RNA read.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7, 12-20, 22-24, 26, and 28-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “inputting…, assigning one or more of the second plurality of the RNA reads to a highest probability gene family…; assembling one or more RNA transcripts of the second plurality of RNA reads based on one or more of the second plurality of RNA reads mapping to the same gene family and having an overlapping sequence of nucleotides”. Accordingly, the broadest reasonable interpretation of claim 1 involves assigning one of the second plurality of RNA reads to a gene family, and then assembling an RNA transcript based on one of the second plurality of RNA reads mapping to the same gene family and having overlapping an sequence of nucleotides. First, given the assembling step is based on overlapping sequences of nucleotides, which would require two reads of the second plurality of RNA reads, it’s unclear if Applicant intends for the assembling step to be based on two or more of the second plurality of RNA reads or to be based on one or more of the second plurality of RNA reads. If Applicant intends for the assembling step to be based on one or more of the second plurality of RNA reads (and having an overlapping sequence of nucleotides), it’s unclear what the one of the second plurality of RNA reads is intended to overlap with. If Applicant intends for the assembling step to be based on two or more of the second plurality of RNA reads, given the inputting step only requires assigning one or more of the second plurality of RNA reads to a highest probability gene family, it’s further unclear if the assembling step is intended to be a contingent limitation that is only required to be performed if two or more of the second plurality of RNA reads are assigned to a gene family, or if the claims intend to require assigning two or more of the second plurality of RNA reads to a highest probability gene family. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitations are interpreted to mean two or more of the second plurality of RNA reads are assigned to a highest probability gene family in the inputting step and the assembling step is based on two or more of the second plurality of RNA reads mapping to the same gene family and having an overlapping sequence of nucleotides. 
Claims 4 and 15 are indefinite for recitation of “next generation sequencing”. It’s unclear which embodiments of sequencing fall within the metes and bounds of “next generation sequencing”. For example, the sequencing methods considered “next-generation” may change over time, such that the metes and bounds of term are unclear. Furthermore, Applicant’s specification does not provide any limiting definition of the term “next generation sequencing” that serves to clarify the metes and bounds of the claim. As such, the metes and bounds of the claims are unclear. For purpose of examination, the term is interpreted to mean “sequencing”.
Claim 6 is indefinite for recitation of “…wherein the one or more parameters of the disease prediction machine learning classifier identifying at least one RNA transcript of interest or gene of interest in the disease comprises…”. There is insufficient antecedent basis for “the disease prediction machine learning classifier” and “at least one RNA transcript of interest or gene of interest in the disease” in the claim because independent claim 1, from which claim 6 depends, recites “…training a response prediction machine learning classifier….; using one or more parameters of the response prediction machine learning classifier to identify at least one RNA transcript of interest or gene of interest in the VITR.”, but does not recite a disease prediction machine learning classifier or at least one RNA transcript of interest or gene of interest in a disease. Therefore, it’s unclear if the step of identifying at least one RNA transcript of interest or gene of interest is intended to be identified from one or more parameters of the response prediction machine learning classifier or a different disease prediction machine learning classifier for a disease. It’s further unclear if Applicant intends to further limit the one RNA transcript of interest or gene of interest in the VITR to be in a VITR for a disease, or if the limitation is intended to further limit the at least one RNA transcript of interest or gene of interest in the VITR of claim 1 to comprise a split point.  As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean “…wherein the one or more parameters of the response prediction machine learning classifier identifying at least one RNA transcript of interest or gene of interest in the VITR comprises…”.
Claims 12 and 19, and claims dependent therefrom, are indefinite for recitation of “…assembling one or more RNA transcripts of the second plurality of reads based on one or more of the second plurality of RNA reads mapping to the same gene family and having an overlapping sequence of nucleotides”. As discussed above for claim 1, it’s unclear if the limitation is intended to require that the assembling is based on two or more of the second plurality of RNA reads mapping to the same gene family, such that the two reads have overlapping sequences, or one or more of the second plurality of RNA reads mapping to the same gene family. If Applicant intends for the assembly to be based on one or more of the second plurality of RNA reads mapping to the same gene family, in embodiments in which the assembly is based on one of the second plurality of RNA reads, it’s further unclear what the one read has the same gene family as (e.g. the same as another read?) and what the one read has an overlapping sequence with. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean “…assembling one or more RNA transcripts of the second plurality of reads based on two or more of the second plurality of RNA reads mapping to the same gene family and having an overlapping sequence of nucleotides”.
Claim 17 is indefinite for recitation of “…wherein the one or more parameters of the response prediction machine learning classifier identifying at least one RNA transcript of interest or gene of interest in the disease…”. There is insufficient antecedent basis for “one RNA transcript of interest or gene of interest in the disease” because independent claim 12, from which claim 17 depends, recites “…using one or more parameters of the response prediction machine learning classifier to identify at least one RNA transcript of interest or gene of interest in the VITR”, but does not recite the one RNA transcript of interest or gene of interest is for a disease. Therefore, it’s unclear if Applicant intends to further limit the one RNA transcript of interest or gene of interest in the VITR to be in a VITR for a disease, or if the limitation is intended to further limit the at least one RNA transcript of interest or gene of interest in the VITR of claim 12 to comprise a split point. As such, the metes and bounds of the claim is unclear. For purpose of examination, the limitation is interpreted to mean “…wherein the one or more parameters of the response prediction machine learning classifier identifying at least one RNA transcript of interest or gene of interest in the VITR comprises a split point…”.
Claim 20 is indefinite for recitation of “creating a training set including the set of RNA expression levels for a plurality of patients”. There is insufficient antecedent basis for “the set of RNA expression levels for a plurality of patients” in the claim because independent claim 19, from which claim 20 depends, does not recite “a set of RNA expression levels” for a patient or a plurality of patients; instead, claim 19 only recites assembling one or more RNA transcripts from RNA reads from a single patient, but does not involve determining expression levels for the transcripts or reads for a plurality of patients. For purpose of examination, the limitation is interpreted to mean the training set is created for a plurality of patients, including expression levels for the one or more RNA transcripts. 
Claim 22 is indefinite for recitation of “…matching at least one of the RNA reads to a gene family….; assembling one or more RNA reads that match the same gene family by identifying matching nucleotides of the RNA reads”. As discussed above for claims 1, 12, and 19, given claim 22 recites “by identifying matching nucleotides of the RNA reads”, it’s unclear if claim 22 intends to require assembling two or more RNA reads that match the same gene family by identifying matching nucleotides of the RNA reads or assembling one or more RNA reads that match the same gene family by identifying matching nucleotides of the RNA reads. If Applicant intends to require assembling one or more RNA reads that match the same gene family by identifying matching nucleotides of the RNA reads, in embodiments in which one RNA read is assembled, it’s unclear what the one read is intended to have matching nucleotides with for the assembly. If Applicant intends to require assembling two or more RNA reads, it’s further unclear if the claim is intended to require matching at least two of the RNA reads to a gene family, rather than at least one, or if the assembly step is intended to be a contingent limitation that is only required to occur if at least two of the RNA reads are matched to a gene family.  As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean a least two of the RNA reads are matched to a gene family and two or more RNA reads are assembled that match the same gene family and have matching nucleotides.
Claim 23, and claims dependent therefrom, are indefinite for recitation of “…mapping RNA reads to known transcript expressions;….matched to a known RNA transcript,…matched to two or more known RNA transcripts…” in lines 3-7. The metes and bounds of the term “known transcript expressions” and “known RNA transcript(s)” is unclear because it’s unclear by whom the transcript is known (e.g. by the inventor, or by ones of ordinary skill in the art) and when the transcript is known (e.g. transcripts known up to the effective filing date or transcripts which may be known in the future”. As such, the metes and bounds of the claims are unclear. For purpose of examination the limitation is interpreted to mean “mapping RNA reads to transcript expression”, “matched to a RNA transcript”, and “matched to two or more RNA transcripts”.
Claim 23, and claims dependent therefrom, are indefinite for recitation of “…wherein the first plurality of RNA reads comprise RNA reads confidently matched to a known RNA transcript”. The term "confidently matched" is a relative term which renders the claim indefinite.  The term "confidently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it’s unclear what embodiments of RNA reads matched to a known RNA transcript would be included within the metes and bounds of “RNA reads confidently matched to a known RNA transcript”. As such, the metes and bounds of the claim is unclear.
Claim 24 is indefinite for recitation of “…comparing the K-mer subsections against a list of reference known RNA transcripts”. The term “known RNA transcripts” is indefinite for the same reasons discussed above regarding claim 23. As such, the metes and bounds of the claim is unclear. For purpose of examination, the limitation is interpreted to mean “comparing the K-mer subjections against a list of reference RNA transcripts”.
Claim 26 is indefinite for recitation of “identifying gene patterns occurring with a high degree of frequency in patients with failure to response to treatment” in the last limitation of the claim. The term "high degree of frequency" is a relative term which renders the claim indefinite.  The term "high degree" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it’s unclear what embodiments of a frequency in patients with failure to response to treatment are included within the metes and bounds of “a high degree of frequency in patients”. As such, the metes and bounds of the claim is unclear. For purpose of examination, the limitation is interpreted to mean “identifying gene patterns occurring frequently in patients with failure to response to treatment”. 
Claim 30, and claims dependent therefrom, are indefinite for recitation of “…wherein assembling the classified unmatched reads in a class comprises…”.  Independent claim 23, from which claim 30 depends, recites “assembling the classified unmatched RNA reads into their originating RNA transcripts..”; however, claim 23 does not involve assembling classified unmatched RNA reads in a particular class. Therefore, it’s unclear if the wherein clause of claim 30 is intended to further limit the assembling step in claim 23, or if the wherein clause is intended to require a second assembling step for the classified unmatched reads in a particular class. If Applicant intends for claim 30 to recite an additional assembly step, it’s further unclear in what way the resulting assembled RNA transcripts for the two assembling steps would be different. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 30 is interpreted to further limit the assembling step of claim 23. To overcome the rejection, the claim could be amended to recite “…wherein assembling the classified unmatched reads comprises….”. If Applicant intends to further limit the assembling step in claim 23 to involve assembling classified unmatched reads within the same gene class into their originating RNA transcripts, the claim should be amended to explicitly further limit the assembling step to involve assembling classified unmatched RNA reads within a same gene class.
Claim 30, and claims dependent therefrom, are indefinite for recitation of “...wherein assembling the classified unmatched RNA reads in a class comprises generating RNA transcript expression level likelihoods…”. Claim 23, from which claim 30 depends, recites “…generating RNA expression level likelihoods for the first, second, and third plurality of RNA reads”. It’s unclear if Applicant intends for the RNA transcript expression level likelihoods generated in claim 30 to be the same likelihoods as those generated in claim 23, or if the transcript expression level likelihoods generated in claim 30 are different than those in claim 23, such that two sets of likelihoods are generated for the second plurality of RNA reads. If Applicant intends for the expression level likelihoods generated in claim 30 are different than those in claim 23, such that two sets of likelihoods are generated for the third plurality of RNA reads (e.g. the unmatched reads), it’s further unclear in what way the likelihoods are different. As such, the metes and bounds of the claims are unclear. For purpose of examination, the expression level likelihoods for the classified unmatched reads generated in claim 30 is interpreted to be the same as the generated RNA expression level likelihoods for the third plurality of RNA reads (e.g. the unmatched reads) in claim 23.
Claim 30, and claims dependent therefrom, are indefinite for recitation of “comparing the K-mer subsections against a list of reference known RNA transcripts” in lines 8-9. The term “known RNA transcripts” is indefinite for the same reasons discussed above regarding claim 23. As such, the metes and bounds of the claim is unclear. For purpose of examination, the limitation is interpreted to mean “comparing the K-mer subjections against a list of reference RNA transcripts”.
Claim 31 is indefinite for recitation of “…wherein the likelihoods are further generated by choosing nodes in the De Bruijn graph with higher frequency of connections”. The term "higher frequency" is a relative term which renders the claim indefinite.  The term "high degree" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it’s unclear what embodiments of a frequency of connections are included within the metes and bounds of “higher frequency of connections”. For example, it’s unclear what the frequency of connections of a particular node is compared to in order to determine the frequency of connections is “higher”.  As such, the metes and bounds of the claim is unclear. For purpose of examination, the limitation is interpreted to mean the likelihoods are generated by choosing nodes based on having a higher frequency of connections than neighboring nodes.
Claim 32 is indefinite for recitation of “known gene types”. The term “known gene types” is indefinite for the same reasons regarding “known RNA transcripts” as discussed above regarding claim 23. As such, the metes and bounds of the claim is unclear. For purpose of examination, the limitation is interpreted to mean “gene types”.

Claim Rejections - 35 USC § 101
While claim 28 is rejected below under 35 U.S.C. 101, it is noted that Applicant’s election of a plurality of machine learning algorithms for outputting a gene classification of a convolution neural network, a recurrent neural network, and a latent dirichlet allocation would not be rejected under 35 U.S.C. 101. Specifically, if amended to require the machine learning algorithms comprise at least a convolution neural network and/or a recurrent neural network, claim 28 would integrate any recited judicial exception into a practical application of training a neural network to classify unmatched reads into gene classes using an RNA read as input.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 12-24, 26, and 28-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 12, 19, and 21-23 being representative) is directed to a method for analyzing RNA reads. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts and/or mental processes of abstract ideas:
providing a list of sequenced RNA reads from a sample of a patient; providing a dictionary of RNA transcripts;
indexing the list of RNA reads to the dictionary of RNA transcripts to determine for a first plurality of RNA reads a corresponding RNA transcript;
determining for each of a second plurality of the RNA reads that there is no corresponding RNA transcript in the dictionary of RNA transcripts;
inputting each of the second plurality of the RNA reads into a plurality of machine learning classifiers, each of the plurality of machine learning classifiers outputting a prediction of whether the RNA read is a member of a gene family, each of the plurality of machine learning classifiers trained to output their prediction for a different gene family, and assigning one or more of the second plurality of the RNA reads to a highest probability gene family based on the outputs of the plurality of machine learning classifiers;
assembling one or more RNA transcripts of the second plurality of RNA reads based on one or more of the second plurality of RNA reads mapping to the same gene family and having an overlapping sequence of nucleotides;
generating a set of RNA transcript expression levels based on the corresponding RNA transcripts of the first plurality of RNA reads and the assembled RNA transcripts of the second plurality of RNA reads;
creating a training set including the set of RNA transcript expression levels, an indication of whether the patient has a VITR, and data from other patients;
training a response prediction machine learning classifier, based on the training set, to predict the existence of the VITR based on an input set of RNA transcript expression levels; and
using one or more parameters of the response prediction machine learning classifier to identify at least one RNA transcript of interest or gene of interest in the VITR.
Claims 12 and 19 recite the following steps which fall under the mathematical concepts and/or mental processes of abstract ideas:
providing a list of sequenced RNA reads from a sample of a patient; providing a dictionary of RNA transcripts;
indexing the list of RNA reads to the dictionary of RNA transcripts to determine for a first plurality of RNA reads a corresponding RNA transcript;
matching a second plurality of the RNA reads to a gene family by inputting each of the second plurality of the RNA reads into one or more machine learning classifiers and receiving a gene family prediction from each of the one or more machine learning classifiers; and
assembling one or more RNA transcripts of the second plurality of RNA reads based on one or more of the second plurality of RNA reads mapping to the same gene family and having an overlapping sequence of nucleotides.
Claim 12 further recites the following steps which fall under the mathematical concepts and/or mental processes of abstract ideas:
creating a training set including the set of RNA transcript expression levels, an indication of whether the patient has a VITR, and data from other patients;
training a response prediction machine learning classifier, based on the training set, to predict the existence of the VITR; and
using one or more parameters of the response prediction machine learning classifier to identify at least one RNA transcript of interest or gene of interest in the VITR.
Claim 21 recites the following steps which fall under the mathematical concepts and/or mental processes of abstract ideas:
providing a list of sequenced RNA reads from a sample of a patient;
providing a dictionary of RNA transcripts;
identifying a first plurality of RNA transcripts from the sequenced RNA reads and the dictionary of RNA transcripts;
generating a set of RNA transcript expression levels based on the identified first plurality of RNA transcripts;
creating a training set including the set of RNA expression levels for a plurality of patients and an indication for each of the plurality of patients of whether the patient has a variation in treatment response (VITR);
training a response prediction machine learning classifier, based on the training set, to predict the existence of the VITR;
using one or more parameters of the response prediction machine learning classifier to identify at least one RNA transcript of interest or gene of interest in the VITR.
Claim 22 recites the following steps which fall under the mathematical concepts and/or mental processes of abstract ideas:
reading a text file comprising a list of sequenced RNA reads from a patient;
matching at least one of the RNA reads to a corresponding RNA transcript in a dictionary of RNA transcripts;
matching at least one of the RNA reads to a gene family by inputting the at least one of the RNA reads to a machine learning classifier and receiving a prediction from the machine learning classifier;
assembling one or more RNA reads that match the same gene family by identifying matching nucleotide sequences of the RNA reads, wherein the assembling creates a plurality of RNA transcripts;
training a response prediction machine learning classifier based on the plurality of RNA transcripts and an indication of whether the patient has a variation in treatment response (VITR) and data of other patients;
identifying a parameter of the machine learning classifier that corresponds to an RNA transcript or gene that has an effect on expression of the VITR.
Claim 23 recites the following steps which fall under the mathematical concepts and/or mental processes of abstract ideas:
receiving RNA reads from a patient;
mapping RNA reads to known transcript expressions;
generating a first, second and third plurality of RNA reads, wherein the first plurality of RNA reads comprise RNA reads confidently matched to a known RNA transcript, the second plurality of RNA reads comprise RNA reads matched to two or more known RNA transcripts, and the third plurality of RNA reads comprise unmatched RNA reads;
training a plurality of machine learning algorithms, wherein each machine learning algorithm is trained to receive an RNA read and output a gene classification for the RNA read;
using the plurality of trained machine learning algorithms, classifying the unmatched RNA reads into a plurality of gene classes;
assembling the classified unmatched RNA reads into their originating RNA transcripts;
identifying a gene associated with the assembled RNA transcripts;
generating RNA expression level likelihoods for the first, second and third plurality of RNA reads;
and generating a patient result list comprising:
a first list, comprising genes associated with the first plurality of RNA reads and their corresponding expression level likelihoods;
a second list, comprising genes associated with the second plurality of RNA reads and their corresponding expression level likelihoods;
and a third list, comprising genes associated with the third plurality of RNA reads and their corresponding expression level likelihoods.
The identified claim limitations fall into the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons: The steps of providing a list of sequenced RNA reads from a patient and providing a dictionary of RNA transcripts involves writing already sequenced RNA reads and the sequence of known RNA transcripts, which can be practically performed in the mind aided with pen and paper. Furthermore, indexing the RNA reads to the dictionary of RNA transcripts and comparing the RNA reads to RNA transcripts to determine a number of RNA transcripts that matches each read amounts to a mere analysis of data involving performing data comparisons, which can be practically performed in the mind. Inputting RNA reads into a plurality of machine learning classifiers, each corresponding to a gene class family, to classify each read as part of a gene family involves inputting features (e.g. 0s and 1s) into two linear regression classifiers to output a probability based on a weighted sum of the variables that the read belongs to a certain gene class, which can be practically performed in the mind aided with pen and paper.  Additionally, assembling RNA transcripts from the RNA reads that are from a same gene family and have overlapping sequencing involves performing comparisons between RNA reads to determine if they are from the same gene class and if they share a sequence, which can be practically performed in the mind. Generating a set of RNA transcript expression levels for the assembled transcripts involves determining a number of RNA reads mapped to that particular transcript and determining the expression label based on the abundance of mapped reads, which can be practically performed in the mind. Next, creating a training set including RNA expression levels and an indication of whether a patient has VITR for a plurality of patients involves organizing data into a data set by writing the information down via pen and paper, which can be practically performed in the mind via pen and paper. The broadest reasonable interpretation of training a machine learning classifier, using the training data, to predict an existence of VITR using RNA transcript expression levels as input involves iteratively inputting expression levels into a linear regression classifier, taking the weighted sum of the variables to determine an output to minimize a loss function, which can be practically performed in the mind aided with pen and paper. Identifying at least one RNA transcript or gene of interest in the VITR using the parameters of the machine learning classifier involves analyzing the values of the parameters to determine which has a strong influence on the output of the model (e.g. the prediction of the VITR), which amounts to a mere analysis of data. Last, generating a patient result list comprising three lists comprising genes associated with a first, second, and third plurality of RNA reads, respectively, involves organizing data into lists by writing the information on paper, which can be practically performed in the mind aided with pen and paper. Therefore, the above identified limitations recite a mental process.
The limitations of inputting RNA reads into a one or more machine learning classifiers to classify the gene family of each RNA read and training a plurality of machine learning algorithms to receive an RNA read and output a gene classification for the read, as recited in claims 1, 12, 19, 22, and 23, and training a response prediction machine learning classifier using a training set to predict VITR, as recited in claims 1, 12, 21, and 22 further recite a mathematical concept. It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula. See MPEP 2106.04(a)(2) I. The broadest reasonable interpretation of training one or more machine learning classifiers to classify a read and inputting reads into one or more machine learning classifiers to classify a reads into a gene family involves inputting values for those reads (e.g. 0s and 1s) into a linear regression classifier to determine an output (e.g. a weighted sum) of those values, which amounts to a textual equivalent of performing mathematical calculations. Similarly, the broadest reasonable interpretation of training a response prediction machine learning classifier to predict VITR using a training set involves inputting variables into a linear regression classifier, determining a weighted sum of those variables to generate an output, calculating a loss function based on that output (e.g. performing subtraction), and repeating the process to minimize the output of the loss function, which requires performing mathematical calculations. Therefore, these limitations recite the mathematical concept of mathematical calculations. See MPEP 2106.04(a)(2) I. C.
Dependent claims 2-3, 5-7, 13-14, 16-18, 24, 26, 28-32 further recite an abstract idea. Dependent claims 2 and 13 further recite the mental process of compressing the list of sequenced RNA reads from a text to binary format and decompressing the list of sequenced reads from the binary format to the text format. Dependent claims 3 and 14 further recite the mental process of indexing the list of RNA reads to the dictionary of RNA transcripts using hashing. Dependent claims 5 and 16 further recite the mental process of analysis of the sequence reads to be 100 to 250 nucleotides in length. Dependent claims 6 and 17 further recite the mental process and mathematical concept of training a random forest of trees comprising one or more split points and the mental process of analysis of one or more parameters of the random forest identifying the at least one RNA transcript of interest or gene of interest to comprise a split point of one of the trees. Dependent claims 7 and 18 further recite the mental process and mathematical concept of training a random forest, and further recites the mental process of drawing a sample of training examples from the training set, creating a tree start node, selecting a subset of features of interest for each terminal node, selecting a split point among the subset of features, creating at least two daughter nodes of the terminal node, and repeating the process until a stopping condition is reached. Further regarding the step of training a random forest, as discussed above regarding the training step of the response prediction model, training a random forest model requires calculating outputs from the trees of the random forest, calculating a value of a loss function (e.g. subtracting an observed from expected value), and repeating the process, which amounts to a textual equivalent to performing mathematical calculations. Dependent claims 24 and 30 further recite the mental process of constructing a De Bruijn graph with the second plurality of RNA reads, walking the De Bruijn graph for each RNA read in k-mer subsections, comparing the k-mers against a reference, and the mental process and mathematical concept of using maximum likelihood estimation to generate the RNA transcript expression level likelihoods, given this requires calculating values of a likelihood function. Dependent claim 26 further recites the mental process of receiving RNA reads from patients, receiving a clinical status data of each patient (e.g. reading RNA read and clinical status information), generating (e.g. writing) a patient result list for each patient, inputting each patient’s clinical status data and patient result list into a machine learning, and identifying gene patterns occurring with a high degree of frequency in patients with failure to respond to treatment. Dependent claim 28 further recites the mental process and mathematical concept of training one or more of a support vector machine (SVM), latent Dirichlet allocation (LDA), and Markov chains. Dependent claim 29 further recites the mental process of performing assembly by exhaustive assembly, matching overlapping sections of unmatched RNA reads, or scaffolding. Dependent claim 31 further recites the mental process of choosing nodes in the De Bruijn graph with a higher frequency of connections compared to neighboring nodes. Dependent claim 32 further recites the mental process of comparing genes corresponding to the assembled RNA transcripts to gene types to identify types of genes associated with the assembled RNA transcripts. Therefore, claims 1-7, 12-24, 26, and 28-32 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 2-7, 13-18, 23-24, 26, and 28-32 do not recite any elements in addition to the recited judicial exception. 
The additional elements of claims 1, 12, 19, and 21-22 include:
A computer.
The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
Therefore, the additional elements invoke computers merely as a tool to perform an existing process, and as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-7, 12-24, 26, and 28-32 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Claims 2-7, 13-18, 23-24, 26, and 28-32 do not recite any elements in addition to the recited judicial exception. 
The additional elements of claims 1, 12, 19, and 21-22 include:
A computer.
The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements are not sufficient to amount to significantly more than the recited judicial exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopes-Ramos et al. (Comprehensive evaluation of the effectiveness of gene expression signatures to predict complete response to neoadjuvant chemoradiotherapy and guide surgical intervention in rectal cancer, 2015, 208, pg. 319-326).
Regarding claim 21, Lopes-Ramos et al. discloses a method for using gene expression signatures to predict a response to neoadjuvant chemoradiotherapy (nCRT) (Abstract), which comprises the following steps:
Lopes-Ramos et al. shows providing sequenced RNA reads obtained from sample from a patient (pg. 320, col. 1, para. 4; pg. 320, col. 2, para. 4 to pg. 321, col. 2, para. 1).
Lopes-Ramos et al. shows providing a Gencode build transcriptome database (pg. 321, col. 1, para. 1 to col. 2, para. 2).
Lopes-Ramos et al. shows aligning the sequenced RNA reads against the human reference genome using the transcriptome database to determine a plurality of gene alignments (pg. 321, col. 1, para. 1 to col. 2, para 1, e.g. aligned sequences merged, gene expression as number of sequences by gene; Table 2, e.g. each gene corresponds to a transcript).
Lopes-Ramos et al. shows generating gene expression based on the number of reads per gene (i.e. based on the first plurality of RNA transcripts) (pg. 321, col. 1, para. 1 to col. 2, para. 1).
Lopes-Ramos et al. shows creating a training group of 14 patient samples (i.e. a plurality of patients), which includes whether the patient has a response to neoadjuvant chemoradiotherapy (nCRT) (i.e. whether the patient has a variation in treatment response) and the gene expression levels  (Table 1, e.g. Final response; Figure 1; pg. 321, col. 2, para 2 to pg. 322, col. 1, para. 1, e.g. gene expression used as inputs into model).
Lopes-Ramos et al. shows training a machine learning classifier (e.g. a support vector machine) using the training data to predict the response to nCRT (i.e. the existence of the VITR)  (pg. 322, col. 1, para. 1).
Lopes-Ramos et a. shows building the machine learning classifier using permuted sets of 2-5 genes, and applying the support vector machine classification to identify gene sets that present the best accuracy to predict the response to nCRT (pg. 322, col. 1, para. 1), which shows identifying at least one gene of interest in the variation in treatment response.
Furthermore, Lopes-Ramos et al. discloses the processing of the sequence reads and the training of the machine learning classifier using the gene expression data was performed by software (pg. 321, col. 1, para. 1 to col. 2, para. 1, e.g. Tophat2 and Gencode data; pg. 322, col. 1, para. 1, e.g. R and Perl), which shows the method is computer-implemented.
Therefore, the invention is anticipated by Lopes-Ramos et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 12-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 12-20 of copending Application No. 17,177,189 in view of Stanton (US 2007/0072232 A1; cited on IDS filed 29 Feb. 2020).
Regarding instant claim 1, reference claim 1 shows the limitations of instant claim 1, except that the provided list of sequenced nucleic acid reads and dictionary of nucleic acid transcripts are for RNA reads and RNA transcripts, respectively.
Regarding instant claim 2, reference claim 2 shows the limitations of instant claim 2.
Regarding instant claim 3, reference claim 3 shows the limitation of instant claim 3. 
Regarding instant claim 4, reference claim 4 shows the limitation of instant claim 4.
Regarding instant claim 5¸ reference claim 5 shows each of the nucleic acid reads is 100 or more nucleotides in length, which includes an embodiment in which the RNA reads are 100 to 250 nucleotides in length, as recited by instant claim 5.
Regarding instant claim 6, reference claim 6 shows the limitation of instant claim 6.
Regarding instant claim 7, reference claim 7 shows the limitation of instant claim 7.
Regarding instant claim 12, reference claim 12 shows the limitations of instant claim 12, except that the provided list of sequenced nucleic acid reads from an organism are RNA reads from a patient and the provided dictionary of nucleic acid transcripts are for RNA transcripts.
Regarding instant claim 13, reference claim 13 shows the limitation of instant claim 13.
Regarding instant claim 14, reference claim 14 shows the limitation of instant claim 14.
Regarding instant claim 15, reference claim 15 shows the limitation of instant claim 15.
Regarding instant claim 16, reference claim 16 shows the limitation of instant claim 16.
Regarding instant claim 17, reference claim 17 shows the limitation of instant claim 17.
Regarding instant claim 18, reference claim 18 shows the limitation of instant claim 18.
Regarding instant claim 19, reference claim 19 shows the limitations of instant claim 19, except that the provided list of sequenced nucleic acid reads from an organism are RNA reads from a patient and the provided dictionary of nucleic acid transcripts are for RNA transcripts.
Regarding instant claim 20, reference claim 20 shows the limitation of instant claim 20.
Regarding instant claim 21, reference claim 1 shows the limitations of instant claim 21, except that the provided list of sequenced nucleic acid reads from an organism are RNA reads from a patient and the provided dictionary of nucleic acid transcripts are for RNA transcripts.
Regarding instant claim 22, reference claim 1 shows the limitations of instant claim 22, except that the list of sequenced nucleic acid reads from an organism are RNA reads from a patient and the dictionary of nucleic acid transcripts are for RNA transcripts.

Regarding instant claims 1, 12, 19 and 21-22, the reference claims do not show the sequenced nucleic acid reads are RNA reads from a patient or that the dictionary of nucleic acid transcripts are RNA transcripts, as discussed above. However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Stanton.
Regarding instant claims 1, 12, 19 and 21-22, Stanton discloses a method for determining genetic components of drug response (Abstract), which includes providing a list of sequenced RNA reads from a sample of a patient ([0006]; [0291]) and providing a list of control RNA transcripts (i.e. a dictionary of RNA transcripts)  ([0291]-[0292]). Stanton further shows the analysis can be performed using either DNA or RNA ([0178]), and that the analysis of RNA and protein expression can be used to identify genes and gene product that mediate the effects of a drug or other treatment ([0291]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the methods of instant claims 1, 12, 19, and 21-22, to have used sequenced RNA reads and a dictionary of RNA transcripts, as shown by Stanton ([0006]; [0291]-[0292]). One of ordinary skill in the art would have been motivated to modify the nucleic acid sequence reads of the reference claims with the RNA sequence reads of Stanton, in order to analyze RNA expression information and identify genes that mediate the effects of a drug, as shown by Stanton ([0291]), given instant claims use RNA expression levels in a model to predict a variation in treatment response. This modification would have had a reasonable expectation of success given both Stanton and the instant claims utilize gene expression information obtained from RNA reads. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Claims 1-7, 12-24, 26, and 28-32 are free of the art.
Independent claim 1 recites “determining for each of a second plurality of the RNA transcripts that there is no corresponding RNA transcript in the dictionary of RNA transcripts; inputting each of the second plurality of the RNA reads into a plurality of machine learning classifiers, each of the plurality of machine learning classifiers outputting a prediction of whether the RNA read is a member of a gene family, each of the plurality of machine learning classifiers trained to output their prediction for a different gene family, and assigning one or more of the second plurality of the RNA reads to a highest probability gene family based on the outputs of the plurality of machine learning classifiers; assembling one or more RNA transcripts of the second plurality of RNA reads based on one or more of the second plurality of RNA reads mapping to the same gene family and having an overlapping sequence of nucleotides…”.  Independent claim 12 recites “…matching a second plurality of the RNA reads to a gene family by inputting each of the second plurality of the RNA reads into one or more machine learning classifiers and receiving a gene family prediction from each of the one or more machine learning classifiers; assembling one or more RNA transcripts of the second plurality of RNA reads based on one or more of the second plurality of RNA reads mapping to the same gene family and having an overlapping sequence of nucleotides…”. Independent claim 19 recites “matching a second plurality of the RNA reads to a gene family by inputting each of the second plurality of the RNA reads into one or more machine learning classifiers and receiving a gene family prediction from each of the one or more machine learning classifiers; assembling one or more RNA transcripts of the second plurality of RNA reads based on one or more of the second plurality of RNA reads mapping to the same gene family and having an overlapping sequence of nucleotides.”. Independent claim 22 recites “matching at least one of the RNA reads to a gene family by inputting the at least one of the RNA reads to a machine learning classifier and receiving a prediction from the machine learning classifier; assembling one or more RNA reads that match the same gene family by identifying matching nucleotide sequences of the RNA reads, wherein the assembling creates a plurality of RNA transcripts…”. Independent claim 23 recites “…generating a first, second and third plurality of RNA reads, wherein the first plurality of RNA reads comprise RNA reads confidently matched to a known RNA transcript, the second plurality of RNA reads comprise RNA reads matched to two or more known RNA transcripts, and the third plurality of RNA reads comprise unmatched RNA reads; training a plurality of machine learning algorithms, wherein each machine learning algorithm is trained to receive an RNA read and output a gene classification for the RNA read; using the plurality of trained machine learning algorithms, classifying the unmatched RNA reads into a plurality of gene classes; assembling the classified unmatched RNA reads into their originating RNA transcripts….”. Accordingly, each of independent claims 1, 12, 19, 22, and 23 involve using one or more machine learning classifiers to classify RNA reads into a gene or gene family, and then assembling RNA transcripts based on the reads classified as the same gene or gene family.
While, Lopes-Ramos et al., cited above, discloses the use gene-expression measurements to train a machine learning model in predicting a variation in treatment response, Lopes-Ramos et al. does not disclose inputting RNA reads into a machine learning model to classify each read as a gene or gene family and assembling RNA reads that belong to the same gene or gene family into RNA transcripts, as required by independent claims 1, 12, 19, 22, and 23. Dependent claims 2-7, 13-18, 20, and 24-32 are free of the art for the same reasons discussed for independent claims 1, 12, 19, and 23.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631